Citation Nr: 0024823	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for periostitis, right 
tibia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from June 1944 to 
November 1946.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
dated in December 1997, from the Department of Veterans 
Affairs (hereinafter VA) regional office in New Orleans, 
Louisiana (hereinafter RO).

The rating decision dated in December 1997, also denied the 
issues of entitlement to service connection for 
osteoarthritis of the right leg, a back disorder, and hearing 
loss.  The veteran's notice of disagreement to these issues 
was received in February 1998, initiating appellate review, 
and a statement of the case was issued March 1998.  The 
record reflects that in the substantive appeal received in 
December 1998, the veteran stated that he wished to appeal 
only the issue of entitlement to an increased rating for 
periostitis.  Accordingly, the timeliness or adequacy of a 
substantive appeal is not at issue.  The United States Court 
of Appeals for Veterans Claims has issued decisions regarding 
jurisdiction of the Board.  If the record lacks a substantive 
appeal in regard to a particular issue, the Board does not 
have jurisdiction.  Roy v. Brown, 5 Vet. App. 554 (1993); see 
also 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1999).  As a substantive appeal was not entered with regard 
to the issues of entitlement to service connection for 
osteoarthritis of the right leg, a back disorder, and hearing 
loss, the Board does not have jurisdiction of such issues.  
Id.  

The issue of entitlement to service connection for scar, left 
eardrum, was raised by the veteran in his notice of 
disagreement received in February 1998.  The RO noted in the 
statement of the case dated in March 1998, that this issue 
would be considered by a separate decision.  However, a 
rating decision has never been promulgated with regard to 
this issue.  Therefore, the issue of entitlement to service 
connection for scar of the left eardrum is referred to the RO 
for appropriate disposition.  


FINDING OF FACT

Manifestations of the veteran's service-connected 
periostitis, right tibia, include pain and normal range of 
motion of the right leg.


CONCLUSION OF LAW

The criteria for an increased rating for periostitis, right 
tibia, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5022 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim of entitlement to an increased rating for 
periostitis is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that the veteran 
injured his right leg in November 1944 when he fell down a 
mountainside.  The diagnosis was periostitis, right tibia.  
In January 1945, it was noted that the periostitis had 
gradually improved on bed rest, medication, and physical 
therapy.  On service discharge, a history of a right leg 
disorder was provided; however, no findings of a right leg 
disorder were found on examination.

At a VA examination conducted in September 1997, the veteran 
stated that he had pain in his right leg since his injury in 
1944, but that the pain was increasing in frequency.  He 
reported that the pain was intermittent, that it occurred 
both at rest and on ambulation, and that it radiated between 
the knee and the ankle.  On examination, there was no 
swelling of the right leg, however, there was point 
tenderness over the anterior tibial region of the right leg.  
There was no atrophy of muscle, the skin was intact, with no 
loss of hair, and the veteran's gait was normal.  
Neurologically, the veteran's right leg was intact.  
Evaluation of the knee and ankle were normal.  Range of 
motion of the knee was within normal limits.  X-rays of the 
right tibia were negative for cortical or long bone 
pathology.  The examiner concluded that the veteran had 
chronic periosteal pain over the anterior tibialis which was 
"likely as not" due to chronic periostitis.  A bone scan in 
August 1997, reported no significant increased uptake in the 
tibia or fibula of the lower extremities, bilaterally. 

VA outpatient treatment records from December 1997 to April 
1998, reported complaints of pain in the right lower leg.  In 
April 1998, pedal pulses were palpated, and there was an 
adequate hair growth pattern.  There was no edema, and the 
skin of the right leg was warm and dry.  The veteran 
complained of constant pain in his right lower extremity, to 
include pain on extension and flexion of the ankle.  The 
diagnoses were chronic peripheral vascular disease, atrial 
fibrillation, and degenerative joint disease. 

A private medical report dated in May 1998, reported 
complaints of diffuse pain in his calf, as well as pain in 
his thigh.  A normal hair pattern was shown, and a dorsalis 
pedis pulse was palpated.  Tenderness over the anterior 
tibial crest was elicited, however, there was no swelling or 
deformities present.  X-rays of the right tibia and fibula 
suggested an old fracture and calcification of the vessels.  
The examiner stated that the veteran's pain was not "coming 
from degenerative arthritis of his joints." 

A VA examination conducted in May 1999, reported a 
cerebrovascular accident in October 1998, with left-sided 
weakness.  It was noted that the veteran was confined to a 
wheelchair.  The veteran complained of constant pain in the 
right leg.  On examination of the right leg, there was no 
deformity, and there was no joint involvement.  There were no 
positive constitutional signs of bone disease, and shortening 
of the legs was not present.  The diagnosis was well-healed, 
old fracture of the right lower leg, with occasional pain in 
the right lower tibia and fibula.   

Service connection is currently in effect for periostitis, 
right tibia, and a 10 percent evaluation has been assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5022.  This rating contemplates periostitis, which is rated 
on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  A 10 percent rating is 
warranted for limitation of motion of the leg characterized 
by flexion limited to 45 degrees or extension limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(1999).  The next higher evaluation of 20 percent is 
warranted for flexion limited to 30 degrees or extension 
limited to 15 degrees.  Id.  In this case, limitation of 
motion of the right leg has not been shown.  However, VA 
outpatient treatment records in April 1998, reported pain on 
extension and flexion of the ankle.  As painful motion has 
been shown by the evidence of record, a 10 percent evaluation 
is the proper evaluation for the veteran's service-connected 
right leg disorder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5022-5003; see also 38 C.F.R. § 4.40, 4.45 (1999).

A 20 percent evaluation is not for assignment as malunion of 
the tibia and fibula has not been shown.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1999).  Additionally, 
functional loss due to pain has not been shown to warrant a 
rating in excess of 10 percent.  Additional limitation of 
motion due to pain, not already considered in the current 
rating, has not been shown, nor has disuse been objectively 
noted.  For example, the medical evidence reports no evidence 
of atrophy of muscle, the skin on the right leg was intact, 
there was no loss of hair on the right leg, the veteran's 
gait was normal, and neurologically, the right leg was 
intact.  

The Board notes that the most recent examination dated in 
1999, reported that the veteran was confined to a wheelchair.  
However, this was due to a nonservice-connected disorder.  
The diagnosis with regard to the veteran's right leg was a 
well-healed, old fracture of the right lower leg, with 
occasional pain in the right lower tibia and fibula.  
Accordingly, a 10 percent rating is the proper disability 
rating for the veteran's service-connected right leg 
disorder.  


ORDER

The claim of entitlement to an increased evaluation for 
periostitis, right tibia, is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 


